         Case 1:18-cv-00245-CRC Document 12 Filed 10/12/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,               )
                                    )
                  Plaintiff,        )
                                    )                Civil Action No. 18-CV-245-CRC
v.                                  )
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
                  Defendant.        )
____________________________________)


                          DEFENDANT’S NOTICE OF LODGING

       Defendant United States Department of Justice (“DOJ”) hereby gives notice that it is

lodging today one declaration for the Court’s ex parte and in camera review only, with the

Department of Justice’s Classified Information Security Officer, part of the Litigation Security

Group for secure transmission to the Court. The ex parte, in camera declaration of David M.

Hardy is provided in support of the Defendant’s Motion for Summary Judgment, being filed later

today. It contains classified information. A redacted version of this declaration will be filed on

the public docket. Because this declaration contains classified information, if the Court

concludes that it needs to review the declaration to rule on the motion for summary judgment, it

must do so in camera and ex parte. The Classified Information Security Officer will make this

declaration available for in camera, ex parte review at the Court’s convenience.

Date: October 12, 2018                Respectfully submitted,


                                      CHAD A. READLER
                                      Principal Deputy Assistant Attorney General
                                      Civil Division

                                      MARCIA BERMAN
                                      Assistant Director, Federal Programs Branch
Case 1:18-cv-00245-CRC Document 12 Filed 10/12/18 Page 2 of 2



                     /s/ Amy E. Powell
                     AMY E. POWELL
                     Trial Attorney, Federal Programs Branch
                     Civil Division, United States Department of Justice
                     310 New Bern Avenue, Suite 800
                     Federal Building
                     Raleigh, NC 27601-1461
                     Phone: (919) 856-4013
                     Email: amy.powell@usdoj.gov

                     Counsel for Defendant




                              -2-
